DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 have been considered by the examiner and been placed of record in the file.


Allowable Subject Matter
Claims 8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 113011285 A) in view of Onofrio (US 20200249684 A1).

Claim 1. Gao et al. disclose a method (read as lane line detecting method (English Translation)) comprising: 
processing spatial data points representing a road lane into a plurality of clusters (read as …determining the score value of each fitting curve … determining the detection result of each lane line according to the score value of each fitting curve corresponding to each lane line (English Translation)); 
filtering one or more clusters from the plurality of clusters to generate an initial filtered set of the spatial data points (read as if it is positive score, then selecting the highest score of the fitting curve as the detection result of the lane line; if it is negative score, then selecting the lowest evaluation value of the fitting curve as the detection result of the lane line (English Translation)), wherein the filtering is based on determining that the one or more clusters is away from at least one main cluster by at least a threshold (read as according to the preset threshold to mark the coordinate point in the lane line probability map, so as to obtain the initial sampling point of the lane line in the road image (English Translation)); 
calculating a degree of relationship among the spatial data points of the initial filtered set based on a distance metric to generate one or more group nodes of the initial filtered set (read as camera device to shoot and collect the continuous road image, pre-processing the collected continuous image, obtaining the lane line probability map corresponding to each frame image, then marking the coordinate point belonging to the lane line in the lane line probability map according to the preset threshold value (English Translation)); 
for each group node of the one or more group nodes, determining a probability that a spatial data point belongs in said each group node by comparing the spatial data point to a center of said each group node (read as camera device to shoot and collect the continuous road image, pre-processing the collected continuous image, obtaining the lane line probability map corresponding to each frame image, then marking the coordinate point belonging to the lane line in the lane line probability map according to the preset threshold value (English Translation)), and filtering the spatial data point from said each group node based on determining that the probability is less than a threshold probability to generate a final filtered set of the spatial data points; and 
providing the final filtered set as an output (read as obtain the lane line detection result (English Translation)).
Gao et al. do not explicitly disclose grouping the line into clusters. However, in the related field of endeavor Onofrio et al. disclose: This distance computation may be executed or repeated for each possible pair of polylines in the group of similarly labeled polylines. Once the distance computations is completed for each pair, the cluster 118 may apply a numerical threshold to the distance values in order to cluster the polylines based on similarity [0042].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gao et al. with the teaching of Onofrio et al. in order to have real-time assessment of path perception quality and reliability determined, and a lane mapping and/or path computation be generated by leveraging a diverse set of path perception input signals (Onofrio et al. [0005]).

Claim 2. The method of claim 1, the combination of Gao et al. and Onofrio et al.  teaches,
wherein the processing of the spatial data points into the plurality of clusters is performed using unsupervised cluster labeling (Onofrio et al.: read as Once the distance computations is completed for each pair, the cluster 118 may apply a numerical threshold to the distance values in order to cluster the polylines based on similarity. For example, based on the thresholding operation, if a set of distance values falls within the same cluster of a given radius [0042]).

Claim 3. The method of claim 2, the combination of Gao et al. and Onofrio et al.  teaches,
wherein the unsupervised cluster labeling is based on an unsupervised machine learning model (Onofrio et al.: read as the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning [0173]) that learns an intrinsic cluster structure of the spatial data points from an absolute distance represented by a lowest epsilon neighborhood that satisfies a minimum number of points that stand for a lane distance (Onofrio et al. : read as generated using distances or other geometric calculations between polylines of the varying lane graphs 112. For example, each of the polylines within a threshold distance to one another may be grouped together [0038]).

Claim 4. The method of claim 1, the combination of Gao et al. and Onofrio et al.  teaches,
wherein the generating of the one or more group nodes is based on an unsupervised machine learning model (Onofrio et al.: read as the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning [0173]) that returns the one or more group nodes and relative distances of the one or more group nodes, and wherein the probability that a spatial data point is in said each group node is based on the relative distances (Onofrio et al. : read as generated using distances or other geometric calculations between polylines of the varying lane graphs 112. For example, each of the polylines within a threshold distance to one another may be grouped together [0038]).

Claim 5. The method of claim 4, the combination of Gao et al. and Onofrio et al.  teaches,
wherein the unsupervised machine learning model computes a nearest neighbor search using the distance metric (Onofrio et al.: read as polylines within a threshold distance to one another may be grouped together, and the group of polylines may be analyzed in view of a location of the polylines with respect to the vehicle 700 (or the origin) to determine an appropriate label or classification for the group of polylines [0038]. Also [0041 – 0045] provide different ways to compute a distance between two data points.).

Claim 7. The method of claim 1, the combination of Gao et al. and Onofrio et al.  teaches,
further comprising: 
determining a center-line, a boundary, or a combination thereof associated with the road lane based on the output (Onofrio et al.: read as locations of lane rails (e.g., a center-line of a lane), locations of lane edges (e.g., boundaries of a lane), locations of other portions of lanes (e.g., pixels that belong to a lane, world-space coordinates that belong to a lane, etc.) [0027]).

Claim 9. The method of claim 1, the combination of Gao et al. and Onofrio et al.  teaches,
further comprising: 
initiating a presentation of the final filtered set on a map user interface (Onofrio et al.: read as provide outputs (e.g., represented by output data, display data, etc.) via a human-machine interface (HMI) [0077]).

Claim 10. The method of claim 1, the combination of Gao et al. and Onofrio et al.  teaches,
further comprising: 
generating a road lane map layer based on the final filtered set (Onofrio et al.: read as used by any number of perception sources—such as deep neural networks (DNNs) 104 (e.g., DNNs 104A-104N) [0027]. Allocation of layers is a design choice); and 
providing the road lane map layer as an output for vehicle navigation, fleet management, or a combination thereof (Onofrio et al.: read as used by any number of perception sources—such as deep neural networks (DNNs) 104 (e.g., DNNs 104A-104N) [0027]. Allocation of layers is a design choice).

Claim 13. Gao et al. disclose an apparatus (read as he invention claims a lane line detecting method and device (English Translation)) comprising: 
at least one processor (read as a processor (English Translation)); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code (read as  a memory and a computer program stored on the memory and capable of running on the processor (English Translation)) configured to, with the at least one processor, cause the apparatus to perform at least the following, 
process spatial data points representing road lanes to remove one or more miss- identified road lanes therefrom (read as if it is positive score, then selecting the highest score of the fitting curve as the detection result of the lane line; if it is negative score, then selecting the lowest evaluation value of the fitting curve as the detection result of the lane line (English Translation)); and 
generate a road lane map layer based on the processed spatial data points (read as obtaining lane line probability map corresponding to the road image (English Translation)); and 
provide the road lane map layer as an output, wherein the spatial data points are processed into a plurality of clusters, one or more clusters are filtered from the plurality of clusters to generate an initial filtered set of the spatial data points, and the filtering is based on determining that the one or more clusters is away from at least one main cluster by at least a threshold (read as according to the preset threshold to mark the coordinate point in the lane line probability map, so as to obtain the initial sampling point of the lane line in the road image (English Translation)), 
wherein a degree of relationship is calculated among the spatial data points of the initial filtered set based on a distance metric to generate one or more group nodes of the initial filtered set (read as camera device to shoot and collect the continuous road image, pre-processing the collected continuous image, obtaining the lane line probability map corresponding to each frame image, then marking the coordinate point belonging to the lane line in the lane line probability map according to the preset threshold value (English Translation)), 
wherein for each group node of the one or more group nodes, a probability that a spatial data point belongs in said each group node is determined by comparing the spatial data point to a center of said each group node, and filtering the spatial data point from said each group node based on determining that the probability is less than a threshold probability to generate a final filtered set of the spatial data points (read as camera device to shoot and collect the continuous road image, pre-processing the collected continuous image, obtaining the lane line probability map corresponding to each frame image, then marking the coordinate point belonging to the lane line in the lane line probability map according to the preset threshold value (English Translation)), and wherein the one or more miss-identified road lanes include the one or more clusters away from the at least one main cluster, the spatial data point with the probability less than the threshold probability, or a combination thereof (read as according to the preset threshold to mark the coordinate point in the lane line probability map, obtaining the initial sampling point of each lane line in the road image, then according to the lane vanishing point and the initial sampling point of each lane line for curve fitting each lane line, so as to obtain the lane line detection result (English Translation)).
Gao et al. do not explicitly disclose grouping the line into clusters. However, in the related field of endeavor Onofrio et al. disclose: This distance computation may be executed or repeated for each possible pair of polylines in the group of similarly labeled polylines. Once the distance computations is completed for each pair, the cluster 118 may apply a numerical threshold to the distance values in order to cluster the polylines based on similarity [0042].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gao et al. with the teaching of Onofrio et al. in order to have real-time assessment of path perception quality and reliability determined, and a lane mapping and/or path computation be generated by leveraging a diverse set of path perception input signals (Onofrio et al. [0005]).

Claim 14. The apparatus of claim 13, the combination of Gao et al. and Onofrio et al.  teaches,
wherein the apparatus is further caused to: 
determine a center-line, a boundary, or a combination thereof associated with each of the road lanes based on the processed spatial data points (Onofrio et al.: read as locations of lane rails (e.g., a center-line of a lane), locations of lane edges (e.g., boundaries of a lane), locations of other portions of lanes (e.g., pixels that belong to a lane, world-space coordinates that belong to a lane, etc.) [0027]); and 
include the center-line, the boundary, or a combination thereof as attributes in the road lane map layer (Onofrio et al.: read as locations of lane rails (e.g., a center-line of a lane), locations of lane edges (e.g., boundaries of a lane), locations of other portions of lanes (e.g., pixels that belong to a lane, world-space coordinates that belong to a lane, etc.) [0027])r.

Claim 15. The apparatus of claim 13, the combination of Gao et al. and Onofrio et al.  teaches,
wherein the apparatus is further caused to: 
process updates of the spatial data points to remove one or more additional miss-identified road lanes therefrom (Gao et al.: read as if it is positive score, then selecting the highest score of the fitting curve as the detection result of the lane line; if it is negative score, then selecting the lowest evaluation value of the fitting curve as the detection result of the lane line (English Translation)); and 
update the road lane map layer based on the processed updates of the spatial data points ((Gao et al.: read as if it is positive score, then selecting the highest score of the fitting curve as the detection result of the lane line; if it is negative score, then selecting the lowest evaluation value of the fitting curve as the detection result of the lane line (English Translation))).

Claim 16. The apparatus of claim 13, the combination of Gao et al. and Onofrio et al.  teaches,
wherein the spatial data points is received by a mapping service provider from one or more sources, and wherein the one or more miss-identified road lanes are removed from the spatial data points by the mapping service provider, the one or more sources, or a combination thereof (Gao et al.: read as if it is positive score, then selecting the highest score of the fitting curve as the detection result of the lane line; if it is negative score, then selecting the lowest evaluation value of the fitting curve as the detection result of the lane line (English Translation)).

Claims  11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 113011285 A) in view of Onofrio (US 20200249684 A1), and further  in view of Tian et al. (CN 110503151 B).

Claim 11. The method of claim 1, the combination of Gao et al. and Onofrio et al.  teaches,
further comprising: 
computing a false rate based on the final filtered set associated with one or more sources of the spatial data points (Onofrio et al.: read as a neural network that outputs a measure of confidence for each object detection. Such a confidence value may be interpreted as a probability, or as providing a relative “weight” of each detection compared to other detections [0116]); and 
providing the false rate as an output (Onofrio et al.: read as a neural network that outputs a measure of confidence for each object detection. [0116]).
The combination of Gao et al. and Onofrio et al. does not explicitly disclose measuring a false rate. However, in the related field of endeavor Tian et al. disclose: the evaluation result specifically can be missed diagnosis rate, false positive rate and precision, wherein the missed diagnosis rate indicates that the operator is not marked, but the image training model target ratio… (English Translation). The idea, of calculating rate of false positives (i.e. rate of  miss-identifying), is clearly disclosed by Tian et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Gao et al. and Onofrio et al. with the teaching of Tian et al. in order to provide verification set to verify the accuracy is greater than the preset accuracy, the image training model is added to the reliable model library in the deep learning model pool (Tian et al.).

Claim 12. The method of claim 11, the combination of Gao et al., Onofrio et al.  and Tian et al. teaches,
further comprising: 
updating a fleet management plan for the one or more sources based on the false rate (Onofrio et al.: read as a current computation or prediction of a DNN(S) 104 may be weighed against one or more past computations or predictions of the DNN(S) 104 to generate an updated current prediction that relies on the historical information. As a result, the updated current prediction may be smoother, and thus may result in more consistent, accurate, and smooth outputs of the DNN for use in generating the lane graphs 112 [003]).

Claim 17. Gao et al. disclose a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors (read as  a memory and a computer program stored on the memory and capable of running on the processor (English Translation)), cause an apparatus to perform: 
monitoring one or more miss-identified road lanes determined from spatial data points overtime (read as if it is positive score, then selecting the highest score of the fitting curve as the detection result of the lane line; if it is negative score, then selecting the lowest evaluation value of the fitting curve as the detection result of the lane line (English Translation)), wherein the spatial data points are received from one (read as road image can be collected by the camera (English Translation)) or more sources; 
computing a false rate based on the one or more miss-identified road lanes associated with the one or more sources; and 
providing the false rate as an output, 
wherein the spatial data points are processed into a plurality of clusters (read as camera device to shoot and collect the continuous road image, pre-processing the collected continuous image, obtaining the lane line probability map corresponding to each frame image, then marking the coordinate point belonging to the lane line in the lane line probability map according to the preset threshold value (English Translation)), one or more clusters are filtered from the plurality of clusters to generate an initial filtered set of the spatial data points, and the filtering is based on determining that the one or more clusters is away from at least one main cluster by at least a threshold (read as according to the preset threshold to mark the coordinate point in the lane line probability map, obtaining the initial sampling point of each lane line in the road image, then according to the lane vanishing point and the initial sampling point of each lane line for curve fitting each lane line, so as to obtain the lane line detection result (English Translation)), 
wherein a degree of relationship is calculated among the spatial data points of the initial filtered set based on a distance metric to generate one or more group nodes of the initial filtered set, 
wherein for each group node of the one or more group nodes, a probability that a spatial data point belongs in said each group node is determined by comparing the spatial data point to a center of said each group node (read as camera device to shoot and collect the continuous road image, pre-processing the collected continuous image, obtaining the lane line probability map corresponding to each frame image, then marking the coordinate point belonging to the lane line in the lane line probability map according to the preset threshold value (English Translation)), and filtering the spatial data point from said each group node based on determining that the probability is less than a threshold probability to generate a final filtered set of the spatial data points (read as if it is positive score, then selecting the highest score of the fitting curve as the detection result of the lane line; if it is negative score, then selecting the lowest evaluation value of the fitting curve as the detection result of the lane line (English Translation)), and 
wherein the one or more miss-identified road lanes include the one or more clusters away from the at least one main cluster, the spatial data point with the probability less than the threshold probability, or a combination thereof (read as according to the preset threshold to mark the coordinate point in the lane line probability map, obtaining the initial sampling point of each lane line in the road image, then according to the lane vanishing point and the initial sampling point of each lane line for curve fitting each lane line, so as to obtain the lane line detection result (English Translation)).
Gao et al. do not explicitly disclose grouping the line into clusters. However, in the related field of endeavor Onofrio et al. disclose: This distance computation may be executed or repeated for each possible pair of polylines in the group of similarly labeled polylines. Once the distance computations is completed for each pair, the cluster 118 may apply a numerical threshold to the distance values in order to cluster the polylines based on similarity [0042].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gao et al. with the teaching of Onofrio et al. in order to have real-time assessment of path perception quality and reliability determined, and a lane mapping and/or path computation be generated by leveraging a diverse set of path perception input signals (Onofrio et al. [0005]).
The combination of Gao et al. and Onofrio et al. does not explicitly disclose measuring a false rate. However, in the related field of endeavor Tian et al. disclose: the evaluation result specifically can be missed diagnosis rate, false positive rate and precision, wherein the missed diagnosis rate indicates that the operator is not marked, but the image training model target ratio… (English Translation). The idea, of calculating rate of false positives (i.e. rate of  miss-identifying), is clearly disclosed by Tian et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Gao et al. and Onofrio et al. with the teaching of Tian et al. in order to provide verification set to verify the accuracy is greater than the preset accuracy, the image training model is added to the reliable model library in the deep learning model pool (Tian et al.).

Claim 18. The non-transitory computer-readable storage medium of claim 17, the combination of Gao et al., Onofrio et al.  and Tian et al. teaches,
wherein the apparatus is caused to further perform: 
updating a fleet management plan for a fleet of vehicles based on the false rate (Onofrio et al.: read as a current computation or prediction of a DNN(S) 104 may be weighed against one or more past computations or predictions of the DNN(S) 104 to generate an updated current prediction that relies on the historical information. As a result, the updated current prediction may be smoother, and thus may result in more consistent, accurate, and smooth outputs of the DNN for use in generating the lane graphs 112 [003]), wherein the fleet of vehicles constitutes at least a portion of the one or more sources.


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gao (CN 113011285 A) and Onofrio (US 20200249684 A1) in view of Rafey et al. (US 20220116452 A1).

Claim 6. The method of claim 1, the combination of Gao et al. and Onofrio et al.  does not explicitly disclose,
wherein the distance metric is a Haversine distance.
However, in the related field of endeavor Rafey et al. disclose: … utilize a Haversine formula or algorithm to calculate the network distances based on latitude and longitude (e.g., from a midpoint of each of the predicted cluster formations… [0064].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Gao et al. and Onofrio et al. with the teaching of Rafey et al. in order to use geographic location affinity to predicted clusters in a distributed computing environment (Rafey et al. [0004]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646